DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements (IDS) filed 6 August 2020, 18 February 2021, 20 September 2021, and 10 January 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.  With respect to the IDS filed 18 February 2021, the first listed NPL document has the wrong PCT application number and date.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US-2019/0090786).
	Regarding claim 1:  Kim discloses a method for providing assessment of injury risk (fig 2, [0003], and [0044]-[0045] of Kim), the method comprising: deploying an agent into an environment (fig 1(1001,1002) and [0034]-[0038] of Kim – deploying dangerous situation device); detecting a first object at a first state by the agent (fig 1(10) and [0033]-[0034] of Kim); taking an action to interact with the first object using reinforced learning by the agent, the action taken in order to maximize a reward (fig 10 and [0137]-[0140] of Kim – interacts to minimize danger and alert emergency services if needed, thus maximizing the reward of safety and health); mapping the first object to a three-dimensional environment (fig 1, fig 3, fig 5(501-504), [0034], [0065]-[0066], and [0090]-[0096] of Kim – object mapped to 3D environment over multiple frames to determine dangerous fall situation, among other possible dangerous situations); and identifying potential risks within the three-dimensional environment (figs 7-9, [0123]-[0127], and [0130]-[0133] of Kim).
	Regarding claim 2:  Kim discloses the method of claim 1 (as rejected above), further comprising the agent continuing to take another action in the environment to interact with a second object using reinforced learning by the agent, the action taken in order to maximize a cumulative reward (fig 14, [0043], and [0185]-[0187] of Kim).
	Regarding claim 3:  Kim discloses the method of claim 2 (as rejected above), further comprising the agent mapping the second object to the three-dimensional environment and continuing to identify potential risks within the three-dimensional environment (fig 1, fig 3, [0033]-[0034], and [0065]-[0067] of Kim – continues to detect risks in environment, including possible moving objects).
	Regarding claim 4:  Kim discloses the method of claim 3 (as rejected above), further comprising the agent mapping the relative locations of the first and the second objects in the three dimensional environment (fig 1, figs 7-9, [0033], [0122]-[0123], [0126], and [0131]-[0133] of Kim – relative locations of different regions, with their relative risks, and relative locations of different objects, such as the chair in a collapsed or upright state).
	Regarding claim 12:  Kim discloses a system (fig 10 and [0022] of Kim) for providing assessment of injury risk (fig 2, [0003], and [0044]-[0045] of Kim), the system comprising: an agent communicatively coupled to a sensing device (fig 10(1000,3000) and [0134]-[0137] of Kim); a communications network communicatively coupled to the agent (fig 10(2000) and [0137] of Kim); a three dimensional model risk assessment module (figs 7-10, [0123]-[0127], and [0130]-[0133] of Kim) communicatively coupled to the communications network (fig 10 and [0139] of Kim); a user device communicatively coupled to the three dimensional model risk assessment module (fig 10(3000) and [0140] of Kim – sensing device includes various possible wearable devices); and a system for identifying environmental risks communicatively coupled to the communications network (figs 7-9, [0123]-[0127], [0130]-[0133], and [0140] of Kim).
	Regarding claim 13:  Kim discloses the system of claim 12 (as rejected above), further comprising a database (fig 10(2000) and [0139] of Kim – server includes database of received information).
	Regarding claim 14:  Kim discloses the system of claim 12 (as rejected above), further comprising the agent configured to deploy into an environment (fig 1(1001,1002) and [0034]-[0038] of Kim – deploying dangerous situation device) and detect a first object at a first state (fig 1(10) and [0033]-[0034] of Kim).
	Regarding claim 15:  Kim discloses the system of claim 14 (as rejected above), further comprising the agent configured to take an action to interact with the first object using reinforced learning (fig 10 and [0137]-[0140] of Kim – interacts to minimize danger and alert emergency services if needed).
	Regarding claim 16:  Kim discloses the system of claim 15 (as rejected above), further comprising the agent configured to map the first object to a three-dimensional environment (fig 1, fig 3, fig 5(501-504), [0034], [0065]-[0066], and [0090]-[0096] of Kim – object mapped to 3D environment over multiple frames to determine dangerous fall situation, among other possible dangerous situations).
	Regarding claim 17:  Kim discloses the system of claim 16 (as rejected above), further comprising the agent configured to identify potential risks within the three-dimensional environment (figs 7-9, [0123]-[0127], and [0130]-[0133] of Kim).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2019/0090786) in view of Pietrocola (US-2017/0140631).
	Regarding claim 5:  Kim discloses the method of claim 4 (as rejected above).  Kim does not disclose the agent mapping a pathway to avoid contact with the first and the second objects in the three dimensional environment.
	Pietrocola discloses the agent mapping a pathway to avoid contact with the first and the second objects in the three dimensional environment (fig 7 and [0055]-[0061] of Pietrocola – mapped pathways and hazards to avoid contact with all hazardous objects in the 3D environment).
	Kim and Pietrocola are analogous art because they are from the same field of endeavor, namely 3D imaging for reducing hazards for a person in a 3D environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the agent map a pathway to avoid contact with the first and the second objects in the three dimensional environment, as taught by Pietrocola.  The motivation for doing so would have been to improve safety for a person moving in an environment, especially a person with a physical impairment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Pietrocola to obtain the invention as specified in claim 5.
	Regarding claim 6:  Kim in view of Pietrocola discloses the method of claim 5 (as rejected above), further comprising simulating a user in the three dimensional environment (figs 7-9, fig 10(3000), [0130]-[0133], and [0136]-[0137] of Kim).
	Regarding claim 7:  Kim in view of Pietrocola discloses the method of claim 6 (as rejected above), further comprising the agent using reinforced learning in a simulation building process (fig 10 and [0137]-[0140] of Kim – reinforced learning to update the model according to training) by moving and interacting throughout the environment to improve the three-dimensional environment (figs 7-8, and [0055]-[0067] of Pietrocola).  Kim and Pietrocola are combined for the reasons set forth with respect to claim 5.
	Regarding claim 8:  Kim in view of Pietrocola discloses the method of claim 7 (as rejected above), further comprising generating a new three-dimensional environment with each sequence of movement by the agent (figs 1-2, [0036]-[0043], and [0052]-[0056] of Kim – deep learning used to update the 3D environment after a sequence of movement, when DVS determines if a fall occurs).
	Regarding claim 9:  Kim in view of Pietrocola discloses the method of claim 8 (as rejected above), further comprising generating a new three-dimensional environment with each interaction by the agent (fig 9, fig 14, [0076]-[0077], [0130]-[0133], and [0186]-[0187] of Kim – each interaction updates the model, along with the model settings).
	Regarding claim 10:  Kim in view of Pietrocola discloses the method of claim 9 (as rejected above), further comprising generating a three dimensional simulation map identifying potential risks in the environment (figs 7-9, [0123]-[0127], and [0130]-[0133] of Kim).

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2019/0090786) in view of Pietrocola (US-2017/0140631) and obvious engineering design choice.
	Regarding claim 11:  Kim in view of Pietrocola discloses the method of claim 10 (as rejected above), further comprising categorizing the potential risks as either low-to-no risk or medium-to-high risk (fig 7(710,720), fig 8(810,820), [0123], and [0126] of Kim – potential risks categorized as either normal, which can be considered low-to-no risk, or danger, which can be considered medium-to-high risk).  If, for the sake of argument, the normal and danger categories of Kim are not considered low-to-no risk and medium-to-high risk, respectively, it would have been an obvious engineering design choice to use the specific designations of low-to-no risk and medium-to-high risk, since doing so would is merely a designation and could be changed to suit the communicative preferences and inclinations of the end user.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616